internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 1-cor-110562-00 date date number info release date legend x we are responding to your letter regarding x and the filing of form_8832 entity classification election we are furnishing the following general information relating to your request it is unclear from your letter whether or not you wish to elect to be treated as a disregarded_entity or as an association_taxable_as_a_corporation in general absent an election otherwise if an llc has one member it will be disregarded as an entity separate from its owner for federal tax purposes if an llc has more than one owner it will be treated as a partnership for federal tax purposes these provisions are refered to as default classifications an eligible_entity can change its default classification for federal tax purposes by submitting a properly completed form_8832 this election will be effective on the date specified on the form where the date specified is no more than days prior to the date it was filed or more than months after the form is filed regulation sec_301_9100-3 provides that the commissioner may grant an extension of time to make a regulatory election a private_letter_ruling is necessary to obtain relief under sec_301_9100-3 the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request cor-110562-00 please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please explain why your form_8832 was filed late provide documents supporting your actions as reasonable and in good_faith and include the proper user_fee please refer your request to our office by adding the following to the address attn cc dom corp t p o box ben franklin station washington dc direct to cc dom p si br room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any further questions please contact horace howells at sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures revproc_2000_1
